 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

ln the Matter of the Search of:

information associated with Apple ID rockZdon@yahoo.com
that is stored at premises controlled by Apple.

CaseNo. !§”Mj“le!§w

\/\/\/\./\/\/

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that l have reason to believe that on the following person or property:

See Attachment A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 4l(c) is:
E evidence of a crime;
[l contraband, fruits of crime, or other items illegally possessed;
l:| property designed for use, intended for use, or used in committing a crime;
l:l a person to be arrested or a person who is unlawfully restrained

The search is related to violations of: Title l8, United States Code, Secticn 844(i); Title 18, United States Code, Section 844(m); Title
18, United States Code, Section 1519

The application is based on these facts: See attached affidavit

l:| Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached shee iv

App[iccifi¢’s si nature

     

z 15

Special Agent Rick Hanl<ins of the ATF

PrintedName and Tz`t[e
Sworn to befo e m and signed in my presence:
Date: zjz///:/? w 4

f Judge ’s Sz'gnatui§

City and State: Milwaul<ee, Wisconsin ' _ Honorable William E. Duffm U.S. Ma istrate Jud e
Case 2:19-mj-01215-WED Fl|ed 04730719 Pagen£baota@é|anDQ/aument 1

     

 

 

 

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR.A SEARCH WARRANT

I, Rick Hankins, being first duly swom, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. l make this affidavit in support of an application for a search warrant under 18
U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(0)(1)(A) to require Apple Inc. (hereafter “Apple”) to
disclose to the government records and other information, including the contents of
communications, associated with the above-listed Apple lD that is stored at premises owned,
maintained, controlled, or operated by Apple, a company headquartered at l lnf`mite Loop,
Cupertino, California. The information to be disclosed by Apple and searched by the

government is described in the following paragraphs and in Attachments A and B.

2. I am a Special Agentx of the U.S. Department of Iustice’s Bureau of` Alcohol,
Tobacco, Firearms, and EXplosives (ATF), currently assigned to the MilWaukee Field Office.‘l
have been so employed since April 2003. My duties as a Special _Agent with the ATF include
investigating alleged violations of the federal firearms, explosives, and arson statutes

3. l have completed approximately 26 weeks of training at the Federal Law
Enforcement Training Center in Glynco, Georgia, as well as the ATF National Academy. That
training included various legal courses related to constitutional law as Well as search and seizure
authority. Additionally, l have received training on how to conduct various tasks associated With
criminal investigations, Such as interviewing, surveillance, and evidence collection.

4. In addition to my duties as a criminal investigator, I am also an ATF Certified Fire
g Investigator (CFI). As an ATF CFI, l am tasked with providing expert opinions as to the origin

and cause of fires. I obtained the ATF CFI certification in 2009 following a two-year training

Case 2:19-mj-01215-WED Filed 04/30/19 Page 2 of 31 Document 1

 

 

 

program that centered on various fire science topics including, but not limited to: chemistry, fire
dynamics, and building construction The two-year ATF CFI certification program consisted of
college courses, written exams, research papers, reading assignments, practical training exercises,
and test burns of various materials 1 am re-certified annually as an ATF CFI. To date, l have
participated in over 255 fire scene examinations and have testified as an expert. Additionally, l
have been certified as a fire investigator by the International Association of Arson Investigators
since June 2011. l have received over 1,200 class hours of fire-related training Furthermore, 1
have been an instructor regarding fire-related topics on multiple occasions for the following
agencies and institutions: The National Fire Academy (FEMA), International Association of Arson `
Investigators Chapter' 25 , Waukesha County Technical College, Milwaukee Area Technical
College, and Blackhawk Technical College. Ihave also participated in over 185 live fire training
exercises, where l started training fires and observed fire growth and development Finally, l was
a full-time instructor at the ATF National Academy from approximately August 2015 to August
2016, where 1 taught several topics during Special Agent Basic Training for new ATF recruits.
Specifically, I was a primary instructor for the arson block of training at the ATF Academy.

5. l am an investigative or law enforcement officer of the United States within the
meaning of Section 2510(7) of Title 18, United States Code, in that I am empowered by law to
conduct investigations of and to make arrests for federal offenses As a part of my duties with the
ATF, l investigate criminal Violations relating to arson and arson-related offenses, including
violations of Title 18, United States Code, Section 844. During the course of my investigations, 1
have regularly used electronic evidence relating to the commission of criminal offenses, including

intent, motive, manner, means, and the identity of co-conspirators.

Case 2:19-mj-01215-WED Filed 04/30/19 Page 3 of 31 Document 1

 

 

 

 

6. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses This affidavit is also
based upon information gathered from interviews of citizen witnesses, reports, official records,
law enforcement reports, and information provided to me by other federal, state, and local law
enforcement officers This affidavit is intended to show simply that there is sufficient probable

cause for the requested warrant and does not set forth all of my knowledge about this matter.

7. Based on the facts as set forth in this affidavit, there is probable cause to believe
that the information described in Attachment A contains evidence of violations of arson of

commercial property, in violation of Title 18, United States Code, Section 844(i), conspiracy to

 

commit arson, in violation of Title 18, United States Code, Section<844(m), and destruction,
alteration, or falsification of records in federal investigations, in violation of Title 18, United
States Code, Section 1519, as described in Attachment B. 1
JURISDICTION

8. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdictions as defined by 18 U.S.C. § 2711. 18 U.S.C. ~§§ 2703(a), (b)(l)(A), &
(c)(l)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i)`.

PROBABLE CAUSE

 

9. ln conjunction with other federal, state, and local law enforcement officers, I am
conducting an investigation into an arson affecting interstate commerce and a conspiracy to
commit arson that occurred on January 2, 2019 in the vicinity 716 West Rogers Street in

Milwaul<ee, Wisconsin, in violation of Title 18, United States Code, Sections 844(i) and 844(m).

Case 2:19-mj-01215-WED Filed_O4/30/19 Page4of31 Documentl

 

 

10. On January 2, 2019 at approximately 9:55 p.m., the Milwaukee Fire Department
and the Milwaukee Police Department responded to a vehicle fire in the vicinity of 716 West
Rogers Street in Milwaukee, Wisconsin. The vehicle was identified as a 2001 Ford F-250 pickup
truck bearing Wisconsin license plate MA~9985 and Vehicle Identification Number
lFTNWZlLZlEC43063. Police officers were informed that the fire was suspicious

ll. A registration check with the Wisconsin Department of Motor Vehicles revealed
that the Ford F-250 pickup truck bearing Wisconsin license plate MA-9985 is registered to
Matthew Neumann (DOB: XX/XX/l 975), who lives at 9426 South 29th Street in Franklin,
Wisconsin.

12. At about 11:00 p.m. on January 2, 2019, police officers of the Franklin Police
Department contacted Matthew Neumann at his residence. One officer noticed a strong odor of a
chemical accelerant, once let inside by Matthew Neumann, and observed clothing lying nearby.
Matthew Neumann told the police officers that he owns eight trucks, because he owns a plowing
business and that he lets one of his employees drive the F ord F~250 home. l

13. Police officers later interviewed Matthew Neumann’s family. Tammy Neumann,
Matthew Neumann’s wife, stated that at approximately 5:00 a.m. on January 2, 2019 she was
awoken by Matthew Neumann at their residence at 9426 South 29’£h Street in Franklin, Wisconsin
She observed that Matthew Neumann was intoxicated and began undressing, and she also noticed
that Matthew Neumann had a black handgun and heard him rack the slide.

14. When she left the house later that morning, Tamrny Neumann observed Matthew
Neumann’s 2001 Ford F-250 pickup truck bearing Wisconsin license plate MA-9985 parked on
the driveway and observed a white male, approximately 35 to 40 years old, slumped down in the

passenger seat. Tammy Neumann looked through the window and observed no signs of life. She

4

Case 2:19-mj-01215-WED Filed 04/30/19 Page 5 of 31 Document 1

 

 

 

thought that the male had blood around his nose and mouth and that the passenger window may
have been spidered, as if struck by a human head.

15 . According to Tammy Neumann, l\/Iatthew Neumann did not return to the residence
until about 10:00 p.m. that night. When he did, Tammy Neumann Smelled a strong odor of diesel
fuel on Matthew Neumann’s clothes, such that she told Matthew Neumann to put the clothes
outside.

16 . Matthew Neumann’s daughter overheard a conversation between Tammy
Neumann and Matthew Neumann, where Matthew Neumann said that.he shot “Rich” or “Dick”
“over a pack of squares.” Tarnmy Neumann and her daughter left the residence and later returned
At that point, the truck was gone along with l\/Iatthevv Neumann.

17. On January 8 and ll, 2019, 1 conducted a fire scene examination of the Ford F ~25 0
along with the Milwaukee Police Department and Wisconsin Department of Justice’s Division of
Criminal Investigation pursuant to a state search warrant. One officer discovered a bullet hole and
strike on the B~pillar of the passenger side of the pickup truck, a lead bullet fragment at the base
of the B-pillar in the midst of fire debris, and other lead bullet fragments on the B-pillar. Using a
trajectory rod, another officer determined that the bullet traveled from the driver seat area to the
B-pillar of the passenger seat. Officers also located a bullet and casings inside of a black melted
mass on the driver’s side floorboard. I located blood along the weather stripping on the passenger
floorboard, removed the passenger seat, and observed additional blood on the flooring and
carpeting. I also recovered fire debris from the backseat area that emitted an odor consistent With

that of a petroleum distillate.

Case 2:19-mj-01215-WED Filed 04/30/19 Page 6 of 31 Document 1

 

 

 

 

18. The ATF Forensic Laboratory1 later analyzed fire debris samples recovered from
the truck bed and the backseat area of the Ford F~250. The laboratory results showed the presence
of gasoline in the truck bed and back seat area of the Ford F-250.

19. 1 also obtained surveillance video that captured Matthew Neumann drive the Ford
F-25 0 into the Citgo gas station located at 610 West Becher Street at 9:44 p.m. on January 2, 2019,
followed by an early 2000s maroon Chevrolet Impala. Matthew Neumann purchased cigarettes
and a lighter at the Citgo gas station. The F ord F-25 0 and Chevrolet Impala subsequently
disappeared east out of the video frame.

20. At approximately 9:47 p.m., a second surveillance video captured the Ford F-250
turn westbound on Rogers Street from South 6th Street, followed by the Chevrolet 1mpala. The
Ford F-250 parked westbound on Rogers Street immediately east of 1978 South 8th Street. The
driver’s door of the Ford F~250 subsequently opened, Matthew Neumann exited, and a clear
illumination appears inside of the Ford F-250 at 9:48 p.m. as the Chevrolet lmpala passed. The
Chevrolet Impala traveled westbound on Rogers Street and turned southbound on 8th Street,
stopping south of the intersection There was a sudden and intense sustained flash of light inside
the Ford F-250 as Matthew Neumann walked and then ran to the parked Chevrolet Impala'and
entered the passenger side of the lmpala. The 1mpala then drove away. The Impala was captured
on surveillance video traveling`south on 8th Street away from the burning truck and then west on
Becher Street.

21. After examining the Ford F-250, reviewing the surveillance videos, and obtaining
laboratory results, 1 determined that the fire was the result of the human introduction of a heat

source to available combustible material inside the passenger compartment of the Ford F~250,

Case 2:19-mj-01215-WED Filed 04/30/19 Page 7 of 31 Document 1

 

 

 

 

including the presence of an ignitable liquid. Based on my knowledge, training, and experience, 1
conclude this fire was incendiary.

22. Officers also recovered the clothing that Matthew Neumann had been wearing
when he returned home on January 2, 2019. That clothing contained the odor of diesel fuel, blood
in several areas, and a burn area. That clothing also matched the clothing Matthew Neumann was
seen wearing on the Citgo' gas station surveillance video minutes prior to the Ford F-250 fire.

23. During an interview with officers on Jan'uary 10, 2019, Matthew Neumann admitted
to starting the fire of the Ford F-250, claiming that he did so accidentally He claimed that, after
the vehicle fire, another vehicle in the area picked him up and that he paid the driver $30 to $40 to
take him to a tavern close to his home. Matthew Neumann claimed that the driver of the vehicle
was a white male and that the vehicle was burgundy or maroon in color and from the late 19905 or
early ZOOOsé-this description is consistent with that of Donald Neumann and Donald Neumann’s
2003 Chevrolet 1rnpala.

24. Officers later executed a search warrant on hunting land leased by Matthew
Neumann in the Mukwonago area and located a black-and-white Spot Free Cleaning trailer. Next
to the trailer was a burn pit containing the heavily charred.remains of two individuals, along with
other items such as charcoal and charcoal bags.

25. Officers of the Franklin Police Department recovered surveillance video from the
Home Depot in Mukwonago, approximately five miles from l\/latthew Neumann’s hunting
property, which depicts Matthew Neumann alone on January 3, 2019 at 10:58 a.m. purchasing four
bags of charcoal, lighter fluid, and eight pieces of lumber.

26 . According to publicly available court records, the State of Wisconsin charged

Matthew Neumann with First-Degree Reckless Homicide, in violation of Wisconsin Statute

7

Case 2:19-mj-01215-WED Filed 04/30/19 Page 8 of 31 Document 1

 

 

 

940.02, and Mutilating or Hiding a Corpse, in violation of Wisconsin Statute 940.11(2), in
Milwaukee County Case No. 2019CF000204.

27. Based on subscriber information, telephone toll records, and historical cell site
information obtained pursuant to state search warrants, 1 know that Matthew Neumann’s primary
phone is an Apple iPhone assigned call number 414~350-7417 with service provided by Sprint.
When Matthew Neumann was arrested, however, he was in possession of an Alcatel 5041C cell
phone with an assigned call number 414-.687-5 095 with service provided by AT&T. This appears
to have been what is commonly referred to as a “burner phone,” in that this is a prepaid cellphone
with service starting on or about January 4, 2019.

28. A CLEAR search indicates that Donald Neumann is associated with the call number
414-899-6082. Detective Jason 1reland of the Franklin Police Department also identified 414-899-
6082, as the contact number used to communicate with Donald Neumann. Detective lreland has
communicated with Donald Neumann multiple times during this investigation on that call number,
and 1 have too. This is corroborated by the Subscriber information, telephone toll records, and
historical cell site information provided by Sprint for Donald Neumann’s phone number.

29. The cell site and telephone toll records show that Matthew Neumann and Donald
Neumann exchanged approximately 17 phone communications between 8:02 p.m. and 9:38 p.m.
on January 2, 2019. Notably, l\/Iatthew Neumann had no other contact with any other number
during that time period.

30. An lntelligence Analyst from the Milwaukee County District Attorney’s Office
reviewed cell site and telephone toll records for Donald Neumann’s phone number 414-899-6082.
Cell site maps prepared by the Milwaukee County District Attorney’s Office indicate that Donald

Neumann’s cellphone was in the vicinity of 716 West Rogers Street at about the time of the arson

8

Case 2:19-mj-01215-WED Filed 04/30/19 Page 9 of 31 Document 1

 

 

 

 

on January 2, 2019, because his cellphone used multiple cell towers and sectors in and around that
location. These pings on the cell site maps are also consistent with Matthew Neumann’s cell site
and telephone toll records, which indicate multiple calls on or about those times

31. 1 know that Donald Neumann has a registered address in the ~Eastern District of
Wisconsin. 1 have reviewed records from the Wisconsin Department of Transportation, which
show that he registered a red 2003 Chevrolet lmpala on November 30, 2018 and listed a mailing
address of W141N513 Ridgeway Lane in Menomonee Falls, Wisconsin 53 05 1. A CLEAR search
also indicates that Donald Neumann registered a red 2003 Chevrolet Impala bearing Wisconsin
license plate AEE-6205 on or about November 30, 2018 with a registered mailing address of
Wl4lN513 Ridgevvay Lane, Menomonee Falls, Wisconsin 53 05 l.

32. On or about January 21, 2019, the Milwaukee Police Department executed a search
warrant on Donald Neumann’s maroon 2003 Chevrolet lmpala. The officers found that the interior
of the vehicle had recently been deep cleaned. 1 compared the photos of Donald Neumann’s seized
_ Chevrolet lmpala to the surveillance video on the night of the truck fire. There were no
dissimilarities in the appearances of the two vehicles 1n fact, the color, wheel rims, and trunk
spoiler appeared consistent with one another.

33. On February 1, 2019, this Court issued a search warrant authorizing the search of
Donald Neumann’s person for the seizure of the cellular device assigned phone number 414-899-
6082. On February 4, 2019, 1 observed Donald Neumann using the cellular device assigned phone
number 414-899~6082 in front of his residence, located at Wl4lN513 Ridgeway Lane in

Menomonee Falls, Wisconsin 53 05 1. 1 seized his cellphone_an Apple iPhone.

Case 2:19-rnj-01215-WED Filed 04/30/19 Page 10 of 31 Document 1

 

 

 

 

34. On February ll, 2019, this Court issued a warrant authorizing the forensic
examination of Donald Neumann’s Apple iPhone. Pursuant to that search warrant, Special Agent
Undre Ludington of the ATF extracted information from the cellphone.

35. The forensic extraction report indicates that the Apple lD associated with that
phone is rock2don@,yahoo.com, that an iCloud account is present, and that the MSISDN
associated with that phone is 4148996082. The report also indicates that the cellular device was
used to send a text message on February l, 2019 referring to Donald Neumann’s 2003 Chevrolet
Impala, stating in substance: “You know my brother has not sat in that car for 10 days Since 1
picked him up our car has been anywhere and everywhere. Sent this to lawyer too.” Officers of
the Milvvaukee Police Department and Franklin Police Department seized Donald Neumann’s
2003 Chevrolet Impala on January 13, 2019_approximately 10 days after the arson on January 2,
2019.

36. A comparison of the forensic extraction report for Donald Neumann’s Apple
iPhone and the cell site and toll records for Donald Neumann’S call number 414-899-6082, the call
number assigned to that same cellphone, indicates that relevant electronic evidence immediately
prior to the arson was deleted from the cellphone.

37. 'The forensic extraction report indicates that 76 locations, 24 notes, 87 searched
items, and 121 web history items were deleted. The phone’s log entries indicate data usage on
December 29, 2019, January 2, 2019, Janua;ry 4, 2019, January 5, 2019, January 7, 2019,'January
8, 2019, and .1 anuary 10, 2019. However, the Chrome search history only dates back to lanuary 3,
2019, the day after the arson. No Chrome search history prior to that date is contained in the
forensic extraction report, even though the report indicates numerous Chrome searches after that

date until the seizure of the cell phone. Donald Neumann’s cell phone also contains records of

10

Case 2:19-mj-01215-WED Filed 04/30/19 Page 11 of 31 Document 1

 

 

 

 

Safari searches, but only prior to November 19, 2017 . There is no search history from November
` 19, 2017 to January 3, 2019-more than a one-year gap.v This suggests that the Chrome search
history prior to the arson was deleted.

38. The same is true of call and text message history. The call history contains records
of incoming and outgoing phone calls after January 29, 2019. ln fact, the forensic extraction report
indicates that Donald Neumann made or received 189 calls between January 29, 2019 and February
4, 2019-_the date.l seized the phone. There are no records of phone calls made using the call
number 414-899-6082 prior to January 29, 2019 contained in the forensic extraction report. There
are, however, sporadic calls made or received using Facebook Messenger prior to that date.

39. Likewise, the MMS message history only includes messages from .1 anuary 15, 2019
v to January 30, 2019; there are no MMS messages prior to this date. The SMS message history
includes messages from January 15, 2019 to February 4, 2019; there are no SMS messages prior
to this date.

40. The username rock2don@yahoo.com was first used as a User Account on the
cellphone on November 28, 2014, according to the forensic extraction report. The forensic
extraction report also indicates that a contact numbers for a “Spoty,” a “Tammy Cell”, a “Spot,” a
“Saukville Sue,” a “Sherwin Brookfield,” a “Sherwin l24th St.,” a F‘Sherwin West Alis,” a
“Sherwin Grafton,” a “Sherwin Pewaukee,” and a “l\/latt & Tammy” contain a timestamp of April
11, 2013. 1 know that Donald Neumann is a painter by profession The contact photo for “Matt &
Tammy” contains a photograph of Matthew Neumann, and that contact was created on April 11,

2013.

ll

Case 2:19-mj-01215-WED Filed 04/30/19 Page 12 of 31 Document 1

 

 

 

41. As a result of witness interviews, business records, and search warrant executions,
1 also know that Matthew Neumann’s Ford F-250 was a business vehicle in the name of Spot Free
Cleaning and that the Ford F-25 0 was regularly used in or affecting interstate commerce.

42. Matthew Neumann’s address_9426 South 29th Street in Franklin, Wisconsin-and
cell phone number 414-350-7417 are also the listed contact information for Spot Free Cleaning
Solutions on the publicly available listing on Angie’s List
(https://www.angieslist.com/cornpanylist/us/wi/franklin/spot-free-cleaning~solutions-reviews-
6459566.htm) (last viewed on January 31, 2019). The description of Spot Free Cleaning ~on
Angie’s List is as follows:

Commercial Cleaning Every masterpiece begins with a crystal clear canvas and the same

goes for your business Whatever your trade, the appearance and cleanliness of your facility

are of the utmost importance to customers employees and the general public. Get your
competitive edge at an affordable price with Spot Free Cleaning! When it comes to
professionalism and success, it’s all about first impressions With state-of-the-art
equipment and over 17 years of commercial cleaning experience, Spot Free guarantees that

a first impression will be the last thing on your mind. Sign up for our daily, weekly or

monthly cleaning programs to keep your cleaning woes out of sight-out of mind. We offer

24 hour service, 365 days a year! We offer a full range of services including floor care,

carpet cleaning, window cleaning, pressure washing and snow plowing. The Spot Free

Cleaning difference is simple-we go the extra mile. From the shine of your showroom to a

pristine parking lot, you can count on us to get the job done.

43. Matthew Neumann’s cell phone number 414~350-7417 is also the listed contact
information for Spot Free Cleaning on the publicly available listing on Yelp
(httr)s://www.velp.com/biz/spot-free-cleaning~franklin-Z) (last viewed on .1 anuary 31, 2019).

44. During my fire scene~examination, 1 observed a plow mount on'the front end of the

Ford F~250, along with a power and control tether for a plow that ran into the passenger

compartment of the truck.

12

Case 2:19-mj-01215-WED Filed 04/30/19 Page 13 of 31 Document 1

 

 

 

45. On January 8, 2019, the Franklin Police Department executed a search warrant at
the business address for Spot Free Cleaning. The officers found two work trucks, both with plows
attached to their front ends The photos from that search warrant also show a`third plow unattached
to a vehicle on the ground. There were no other vehicles at the business location equipped with a
plow mount. 1 believe that the unattached plow found during this search warrant execution had
likely been used with the Ford F -25 0 pickup truck bearing Wisconsin license plate MA-9985.

46. During that search, police officers also recovered business records from Spot Free
Cleaning. Those records indicate that Spot AFree Cleaning had performed salting and plowing
services from at least November 15, 2018 through January 2, 2019. Those records also include
contract(s) and addenda between Spot Free Cleaning and Reliable Property Services for a winter
snow removal service for the 2018-2019 season. Those documents appear to be signed by Matthew
Neumann.

47. On January 29, 2019, police officers from the Franklin Police Department spoke
with Tammy Neumann and Matthew Neumann, Jr., who indicated that the F ord F -250 pickup truck
was used for business purposes by Spot Free Cleaning, that all employees were allowed to drive
and use the Ford F~25 0 pickup truck for business purposes, and that the Ford F-25 0 pickup truck
was used for snow plowing. Matthew Neumann, .lr. indicated that the F ord F-250 had been used
during the winter of 2017-2018, but had not been used during the winter of 2018-2019 because
there had not been enough snow.

48. A transaction record from Summit Credit Union shows a business loan in the name
of Spot Free Cleaning was issued for a 2001 F ord on or about December 31, 2016, that regular

payments have been made since, and that, as of July 20, 2018, a nearly $4,000 balance remained
1 3

Case 2:19-mj-01215-WED Filed 04/30/19 Page 14 of 31 Document 1

 

 

 

49. 1nsurance documents provided by 131 Auto & Casualty 1nsurance Company
indicates that Matthew Neumann’s 2001 Ford F-250 bearing the same Vehicle Identification
Number was insured as a business vehicle for Spot Free Cleaning with a policy period of February

18, 2018 to February 18, 2019.

INFORMATION REGARDING APPLE lD AND iCL()U])1

5 0. Apple is a United States company that produces the iPhone, iPad, and iPod
Touch, .all of which use the iOS operating system, and desktop and laptop computers based on

the Mac OS operating system.

51. Apple provides a variety of services that can be accessed from Apple devices or,
in some cases, other devices via web browsers or mobile and desktop applications (“apps”). As
described in further detail below, the services include email, instant messaging, and file storage:

a. Apple provides email service to its users through email addresses at the
domain names mac.c_om, me.com, and icloud.com.
b. iMessage and FaceTime allow users of Apple devices to communicate in

real-time. iMessage enables users of Apple devices to exchange instant messages (“iMessages”)

 

l The information in this section is based on information published by Apple on its website, including, but not
limited to, the following document and webpages: “U.S. Law Enforcement Legal Process Guidelines,” available at
http://images.applecom/privacy/docs/legal-process-guidelines-us.pdf; “Create and start using an Apple 1D,”
available at httns://support.apple.com/en-us/HTZOB993; “iCloud,” available at http://www.apple.com/icloud/; “What
does iCloud back up?,” available at https://support.apple.com/kb/PH12519; “iOS Security,” available at
https://www.apple.com/business/docs/iOS Securitv Guide.pdf, and “iCloud: How Can 1 Use iCloud?,” available at
https://support.ar)ple.com/kb/PH26502.

14

Case 2:19-mj-01215-WED Filed 04/30/19 Page 15 of 31 Document 1

 

 

 

 

containing text, photos, videos, locations and contacts, while FaceTime enables those users to
conduct video calls

c. iCloud is a file hosting, storage, and sharing service provided by Apple.
iCloud can be utilized through numerous iCloud-connected services, and can also be used to
store iOS device backups and data associated with third-party apps.

d. iCloud-connected services allow users to create,` store, access, share, and
synchronize data on Apple devices or via icloud.com on any 1ntemet-connected device. For
example, iCloud Mail enables a user to access Apple-provided email accounts on multiple Apple
devices and on icloud.com. iCloud Photo Library and My Photo Stream can be used to store and
manage images and videos taken from Apple devices, and iCloud Photo Sharing allows the user
to share those images and videos with other Apple subscribers iCloud,Drive can be used to
store presentations spreadsheets, and other documents iCloud Tabs and bool<marks enable
iCloud to be used to synchronize bookmarks and webpages opened in the Safari web browsers
on all of the user’s Apple devices iWork Apps, a suite of productivity apps (Pages, Numbers,
Keynote, and Notes), enables iCloud to be used to create, store, and share documents
spreadsheets, and presentations iCloud Keychain enables a user to keep website username and
passwords, credit card information, and Wi-Fi network information synchronized across multiple
Apple devices

e. Game Center, Apple’s social gaming network, allows users of Apple
devices to play and share games with each other.

f. F ind My iPhone allows owners of Apple devices to remotely identify and
track the location of, display a message on, and wipe the contents of those devices Find My

Friends allows owners of Apple devices to share locations

15

Case 2:19-mj-01215-WED Filed 04/30/19 Page 16 of 31 Document 1

 

 

 

 

g. Location Services allows apps and websites to use information from
cellular, Wi-Fi, Global Positioning System (“GPS”) networks, and Bluetooth, to determine a
user’s approximate location.

h. App Store and iTunes Store are used to purchase and download digital
content. iOS apps can be purchased and downloaded through App Store on iOS devices, or
through iTunes Store on desktop and laptop computers running either Microsoft Windows or
Mac OS. Additional digital content, including music, movies, and television shows, can be
purchased through iTunes Store on iOS devices and on desktop and laptop computers running

either Microsoft Windows or Mac OS.

52. Apple services are accessed through the use of an “Apple 1D,” an account created
during the setup of an Apple device or through the iTunes or iCloud services A single Apple 1D
can be linked to multiple Apple services and devices, serving as a central authentication and

syncing mechanism

53. An Apple lD takes the form of the full email address submitted by the user to
create the account; it can later be changed Users can submit an Apple-provided email address
(often ending in @icloud.com, @me.com, or @mac.com) or an email address associated with a
third-party email provider (such as Gmail, Yahoo, or Hotmail). The Apple 1D can be used to
access most Apple Services (including iCloud, il\/lessage, and Face'l`ime) only after the user
accesses and responds to a “verification email” sent by Apple to that “primary” email address
Additional email addresses (“alternate,” “rescue,” and “notification” email addresses) can also be

associated with an Apple 1D by the user.

16

Case 2:19-mj-01215-WED Filed 04/30/19 Page 17 of 31 Document 1

 

 

 

54. Apple captures information associated with the creation and use of an Apple 1D.
During the creation of an Apple lD, the user must provide basic personal information including
the user’s full name, physical address, and telephone numbers The user may also provide means
of payment for products offered by Apple. The subscriber information and password associated
with an Apple ID can be changed by the user through the “My Apple ID” and “iForgot” pages on
Apple’s website. 1n addition, Apple captures the date on which the account was created, the
length of service, records of log-in times and durations, the types of service utilized, the status of
the account (including whether the account is inactive or closed), the methods used to connect to
and utilize the account, the 1ntemet Protocol address (“IP address”) used to register and access

the account, and other log files that reflect usage of the account.

5 5. Additional information is captured by Apple in connection with the use of an
Apple 1D to access certain services For example, Apple maintains connection logs with 113
addresses that reflect a user’s sign-on activity for Apple services such as iTunes Store and App
Store, iCloud, Game Center, and the My Apple 1D and iForgot pages on Apple’s website. Apple
also maintains records reflecting a user’s app purchases from App Store and iTunes Store, “call
invitation logs” for FaceTime calls, “query logs” for il\/lessage, and “mail logs” for activity over
an Apple-provided email account Records relating to the use of the Find My iPhone service,
including connection logs and requests to remotely lock or erase a device, are also maintained by

Apple.

56. Apple also maintains information about the devices associated with an Apple 1D.
When a user activates or upgrades an iOS device, Apple captures and retains the user’s lP

address and identifiers such as the 1ntegrated Circuit Card 1D number (“ICCID”), which is the

17

Case 2:19-mj-01215-WED Filed 04/30/19 Page 18 of 31 Document 1

 

 

 

serial number of the device’s SIl\/I card. Similarly, the telephone number of a user’s iPhone is
linked to an Apple lD when the user signs in to FaceTime or iMessage. Apple also may \
maintain records of other device identifiers including the Media Access Control address (“MAC
address”), the unique device identifier (“UDID”), and the serial number. In addition,
information about a user’s computer is captured when iTunes is used on that computer to play
content associated with an Apple 1D, and information about a user’s web browser may be
captured when used to access services through icloud.com and apple.com. Apple also retains
records related to communications between users and Apple customer service, including
communications regarding a particular Apple device or service, and the repair history for a

device.

57. Apple provides users with five gigabytes of free electronic space on iCloud, and
users can purchase additional storage space. That storage space, located on servers controlled by
Apple, may contain data associated with the use of iCloud-connected services including: email
(iCloud Mail); images and videos (iCloud Photo Library, My Photo Stream, and iCloud Photo
Sharing); documents spreadsheets, presentations and other files (iWork and iCloud Drive); and
web browser settings and Wi-Fi network information (iCloud Tabs and iCloud Keychain).
iCloud can also be used to store iOS device backups which can contain a user’s photos and
videos iMessages Short Message Service (“SMS”) and Multimedia Messaging Service
(“1\/11\/18”) messages voicemail messages call history, contacts calendar events reminders, l
notes app data and Settings Apple Watch backups, and other data. Records and data associated
with third-party apps may also be stored on iCloud; for example, the iOS app for WhatsApp, an

instant messaging service, can be configured to regularly back up a user’s instant messages on

18

Case 2:19-mj-01215-WED Filed 04/30/19 Page 19 of 31 Document 1

 

 

 

iCloud Drive. Some of this data is stored on Apple’s servers in an encrypted form but can

nonetheless be decrypted by Apple.

a. In my training and experience, evidence of who was using an Apple 1D
and from where, and evidence related to criminal activity of the kind described above, may be
found in the files and records described above. This evidence may establish the “who, what,
why, when, where, and how” of the criminal conduct under investigation, thus enabling the
United States to establish and prove each element or, altematively, to exclude the innocent from
further suspicion As described above, the toll records and cell site data for Donald Neumann’s
call number and Matthew Neumann’s call number indicate that they exchanged multiple
communications around the time of the arson on January 2, 2019 and that some of those
communications were routed through cell towers and sectors in the vicinity of the arson. This
information, however, is not reflected in the forensic extraction report for Donald Neumann’s
cell phone, including the call history, l\/.[1\/IS history, SMS history, location information, and GPS l
history. As described above, the forensic extraction report indicates that multiple items have
been deleted from Donald Neumann’s Apple iPhone, which is material to Donald Neumann’S

intent, knowledge, and state of mind.

b. However, the communications contained in Donald Neumann’s Apple
iCloud account (including iMessage and Facetime), along with the approximate location of
Donald Neumann’s Apple iPhone (as determined from Find My iPhone, F ind My Friends
cellular, Wi-Fi, and Global Positioning System (GPS) networks and Bluetooth), on the date of
the arson compared to the weeks before and after the arson, between Donald Neumann and

Matthew Neumann are material to determining Donald Neumann’s involvement in the arson on

19

Case 2:19-mj-01215-WED Filed 04/30/19 Page 20 of 31 Document 1

 

 

 

.1 anuary 2, 2019. That information is material to establish whether Donald Neumann and
Matthew Neumann acted-in-concert, by establishing the nature and extent of their relationship,
the scope of the conspiracy, the pattern of their communications their patterns of travel, and any

deviations from those pattems.

58. For example, the stored communications and files connected to an Apple lD may
provide direct evidence of the offenses under investigation Based on my training and
experience, instant messages emails voicemails photos videos and documents are often
created and used in furtherance of criminal activity, including to communicate and facilitate the
offenses under investigation The instant messages emails voicemails, photos videos and
documents contained on Donald Neumann’s Apple iCloud account are likely to provide evidence
of these crimes By comparing the information from the Apple iCloud account linked to Donald
Neumann’s cellphone and the information contained on the device, this information will also
provide material evidence about means manner, and intent of any alteration or destruction of _

records documents or tangible objects

59. 1n addition, the user’s account activity, logs stored electronic communications
and other data retained by Apple can indicate who has used or controlled the account This “user _ l
attribution” evidence is analogous to the search for “indicia of occupancy” while executing a
search warrant at a residence. “User attribution” evidence is material to determining the custody,
possession, and control of Donald Neumann’s Apple iPhone around the date of the arson.
Evidence of who has used or controlled the account is relevant to determining the location of the
cellular device associated with Donald Neumann’s Apple 1D. F or example, subscriber

information, email and messaging logs documents and photos and videos (and the data

20

Case 2:19-mj-01215-WED Filed 04/30/19 Page 21 of 31 Document 1

 

 

 

 

associated with the foregoing, such as geo-location, date and time) may be evidence of who used
or controlled the account at a relevant time. As an example, because every device has unique
hardware and software identifiers and because every device that connects to the 1ntemet must
use an 1P address 113 address and device identifier information can help to identify which
computers or other devices were used to access the account. Such information also allows
investigators to understand the geographic and chronological context of access use, and events

relating to the crime under investigation

60. ' Account activity may also provide relevant insight into the account owner’s state
of mind as it relates to the offenses under investigation For example, information on the account
may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a
plan to commit la crime), or consciousness of guilt (e.g., deleting account information in an effort

to conceal evidence from law enforcement).

61. Other information connected to an Apple lD may lead to the discovery of
additional evidence. For example, the identification of apps downloaded from App Store and
iTunes Store may reveal services used in furtherance of the crimes under investigation or
services used to communicate with co-conspirators 1n addition, emails instant messages
1ntemet activity, documents and contact and calendar information can lead to the identification

of co-conspirators and instrumentalities of the crimes under investigation

62. 1 know that Assistant United States Attorney Philip T. Kovoor served Apple, Inc.

with a preservation letter on March 1, 2019 for the information sought in this warrant

21

Case 2:19-mj-01215-WED Filed 04/30/19 Page 22 of 31 Document 1

 

 

 

63. Therefore, Apple’s servers are likely to contain stored electronic communications
and information concerning subscribers and their use of Apple’s services 1n my training and
experience, such information may constitute evidence of the crimes under investigation including

information that can be used to identify the account’s user or users
INFORMATION T() BE SEARCHED AND THINGS TO BE SEIZED

64f 1 anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703 (b)(l)(A) and 2703 (c)(l)(A), by using the warrant
to require Apple to disclose to the government copies of the records and other information
(including the content of communications and stored data) particularly described in Section 1 of
Attachment B. Upon receipt of the information described in Section 1 of Attachrnent B,
government-authorized persons will review that information to locate the items described in
Section 11 of Attachment B.

CONCLUSION
65. Based on the forgoing, 1 request that the Court issue the proposed search warrant

66. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant
REOUEST FOR SEALING

67 . 1 further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of
22

Case 2:19-mj-01215-WED Filed 04/30/19 Page 23 of 31 Document 1

 

 

 

 

the targets of the investigation Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation

23

Case 2:19-mj-01215-WED Filed 04/30/19 Page 24 of 31 Document 1

 

 

 

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with Apple 1D rock2don@yahoo.com (the
“account”) that is stored at premises owned, maintained, controlled, or operated by Apple1nc., a

company headquartered at Apple Inc., l 1nfinite Loop, Cupertino, CA 95 014.

Case 2:19-mj-01215-WED Filed 04/30/19 Page 25 of 31 Document 1

 

 

 

ATTACHl\/[ENT B
Particular Things to be Seized

I. Information to be disclosed by Apple

Tov the extent that the information described in Attachment A is within the possession,
custody, or control of Apple, regardless of whether such information is located within or outside
of the United States including any messages records files logs or information that have been
deleted but are still available to Apple, or have been preserved pursuant to a request made under
18 U.S.C. § 2703(f), Apple is required to disclose the following information to the government

in unencrypted form whenever available, for each account or identifier listed in Attachment A:

a. All records or other information regarding the identification of the account, to
include full name, physical address telephone numbers email addresses (including primary,
alternate, rescue, and notification email addresses and verification information for each email
address), the date on which the account was created, the length of service, the 1P address used to
register the account, account status associated devices methods of connecting, and means and

source of payment (including any credit or bank account numbers);

b. All records or other information regarding the devices associated with, or used in
connection with, the account (including all current and past trusted or authorized iOS devices
and computers and any devices used to access Apple services), including serial numbers Unique
Device 1dentifiers (“UDID”), Advertising ldentifiers (“lDFA”), Global Unique ldentifiers
(“GUID”), Media Access Control (“MAC”) addresses 1ntegrated Circuit Card lD numbers
(“ICCID”), Electronic Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),

Mobile Equipment Identifiers (“MElD”), Mobile Identification Numbers (“MIN”), Subscriber

Case 2:19-mj-01215-WED Filed 04/30/19 Page 26 of 31 Document 1

 

 

 

1dentity Modules (“SIl\/l”), Mobile Subscriber 1ntegrated Services Digital Network Numbers
(“MSISDN”), 1ntemational Mobile Subscriber 1dentities (“IMSI”), and 1ntemational Mobile

' Station Equipment 1dentities (“]1\/1E1”);

c. The contents of all emails associated with the account from October l, 2018 to
February 5 , 2019, including stored or preserved copies of emails sent to and from the account
(including all draft emails and deleted emails), the source and destination addresses associated
with each email, the date and time at which each email was sent, the size and length of each
email, and the true and accurate header information including the actual 113 addresses of the

sender and the\recipient of the emails and all attachments

d. The contents of all instant messages associated with the account from October 1,
2018 to February 5, 2019, including stored or preserved copies of instant messages (including
iMessages SMS messages and MMS messages) sent to and from the account (including all draft
and deleted messages), the source and destination account or phone number associated with each
instant message, the date and time at which each instant message was sent, the size and length of
each instant message, the actual H° addresses of the sender and the recipient of each instant

message, and the media, if any, attached to each instant message;

e. The contents of all files and other records stored on iCloud, including all iOS
device backups, all Apple and third-party app data, all files and other records`related to iCloud
Mail, iCloud Photo Sharing, My Photo Stream, iCloud Photo Library, iCloud Drive, iWork
(including Pages, Numbers Keynote, and Notes), iCloud Tabs and bookmarks, and iCloud
Keychain, and all address books contact and buddy lists notes reminders, calendar entries

images videos voicemails device settings and bookmarks;

2

'Case 2:19-mj-01215-WED Filed 04/30/19 Page 27 of 31 Document 1

 

 

 

 

f. All activity, connection and transactional logs for the account (with associated 1P
addresses including source port numbers), including FaceTime call invitation logs messaging
and query logs (including iMessage, SMS, and MMS messages), mail logs iCloud logs iTunes
Store and App Store logs (including purchases downloads and updates of Apple and third-party
apps), My Apple lD and iForgot logs sign-on logs for all Apple services Game Center logs
Find My iPhone and Find My Friends logs logs associated with web-based access of Apple

services (including all associated identifiers), and logs associated with iOS device purchase,

activation, and up grades ;

g. All records and information regarding locations where the account or devices
associated with the account were accessed, including all data stored in connection with Location

Services F ind My iPhone, Find My Friends and Apple Maps;
h. All records pertaining to the types of service used;

i. All records pertaining to communications between Apple and any person

regarding the account, including contacts with support services and records of actions taken; and

j. All files keys or other information necessary to decrypt any data produced inn an
encrypted form, when available to Apple (including, but not limited to, the keybag.txt and

fileinfolist.txt files).

The Provider is hereby ordered to disclose the above information to the government

within 10 days of service of this warrant

Case 2:19-mj-01215-WED Filed 04/30/19 Page_' 28 of 31 Document 1

 

 

 

 

II. Information to be seized by the government

All information described above in Section 1 that constitutes evidence or instrumentalities
of violations of arson of commercial property, in violation of Title 18, United States Code,
Section 844(i), conspiracy to commit arson, in violation of Title 18, United States Code, Section
844(m), and destruction alteration, .or falsification of records in federal investigations in
violation of 'l`itle 18, United States Code, Section 1519, involving MATTHEW NEUl\/.[ANN
and/or DCNALD NEUMANN since October l, 2018, including, for each account or identifier

listed on Attachment A, information pertaining to the following matters:

a. Arson of commercial property, in violation of Title 18, United States Code,

Section 844(i), on or about January 2, 2019;

b. Conspiracy to commit arson, in violation of Title 18, United States Code, Section

844(m), occurring on or about January 2, 2019;

c. Destruction, alteration, or falsification of records in federal investigations in

violation of Title 18, United States Code, Section 1519, since on or about January 2, 2019;

d. Preparatory steps taken in furtherance of these crimes;
e. Communications between Matthew Neumann and Donald Neumann;
f. Relationship between Donald Neumann and Matthew Neumann;

g. Use, ownership, custody, control, and cleaning of a 2003 Chevrolet lmpala (WI:

AEE-ezos);

Case 2:19-mj-01215-WED Filed 04/30/19 Page 29 of 31 Document 1

 

 

 

 

h. Use, ownership, custody, control, damage, or destruction of a 2001 Ford F-250

(WI: MA-9985);
i. Use, possession, custody, or control of the phone number (414) 350-7417;
j. Use, possession, custody, or control of the phone number (414) 687-5095;
k. Use, possession custody, or control of the phone number (414) 899-6082;

l. Knowledge, use, possession, custody, or control of accelerants ignitable liquids or

heat sources;
m. Concealment or destruction of evidence of the violations described above;

n. Spot Free Cleaning, a business located in Franklin, Wisconsin, its employees and

its customers

o. Location, whereabouts and patterns of travel of Donald Neumann and Matthew
Neumann;

p. Appearance or clothing of Donald Neumann or Matthew Neumann on or about
January 2, 2019;

q. The identity of the person(s) who created or used the Apple 1D, including records

that help reveals the whereabouts of such pcrson(s);

r. Evidence indicating how and when the account was accessed or used, to determine
the chronological and geographic context of account access use and events relating to the crime

under investigation and the account subscriber;

Case 2:19-mj-01215-WED Filed 04/30/19 Page 30 ot31 Document 1

 

 

\

s Any records pertaining to the means and source of payment for services (including

any credit card or bank account number or digital money transfer account information);

t. Evidence indicating the subscriber’s state of mind relating to the crimes under

investigation; and

u. Evidence that may identify any co-conspirators or aiders and abettors including
records that help reveal their whereabouts

Case 2:1_9-mj-01215-WED Filed 04/30/19 Page 31 of 31 Document 1

 

 

